             Case 1:18-cv-09534-PAE Document 1 Filed 10/17/18 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                              Civil Action No.
JONATHAN TESTA, individually and
doing business as MEAN FOLK, LLC, a            PLAINTIFF’S COMPLAINT FOR:
Vermont Limited Liability Company,
                                               1. COPYRIGHT INFRINGEMENT;
Plaintiff,                                     2. VICARIOUS AND/OR
                                                  CONTRIBUTORY COPYRIGHT
                                                  INFRINGEMENT;
-against-
                                               3. VIOLATION OF THE DIGITAL
DUVEL MOORTGAT USA, LTD,                          MILLENNIUM COPYRIGHT
                                                  ACT
individually and doing business as
BOULEVARD BREWING COMPANY,
a New York Corporation; AARON                   Jury Trial Demanded
DONTEZ YATES p/k/a TECH N9NE,
individually and doing business as
STRANGE MUSIC INC., a Missouri
Corporation; and DOES 1 through 10,

Defendants.




       Plaintiff, JONATHAN TESTA, individually and doing business as MEAN
FOLK, LLC (“TESTA”), by and through the undersigned attorneys, hereby prays
to this honorable Court for relief based on the following:


                           JURISDICTION AND VENUE
       1. This action arises under the Copyright Act of 1976, Title 17 U.S.C., §
 101 et seq.
       2. This Court has federal question jurisdiction under 28 U.S.C. § 1331 and
 1338 (a) and (b).

                                          1

                                      COMPLAINT
        Case 1:18-cv-09534-PAE Document 1 Filed 10/17/18 Page 2 of 9




      3. Venue in this judicial district is proper under 28 U.S.C. § 1391(c) and
1400(a) in that this is the judicial district in which a substantial part of the acts and
omissions giving rise to the claims occurred.
                                      PARTIES
      4. Plaintiff TESTA is an individual residing in the State of Vermont and
Mean Folk, LLC is a Vermont Limited Liability Company.
      5. Plaintiff is informed and believes and thereon alleges that Defendant
DUVEL MOORTGAT USA, LTD individually and doing business as
BOULEVARD BREWING COMPANY (collectively, “BOULEVARD
BREWING”), is a New York corporation with its principal place of business
located at 21 Railroad Avenue, #32, Cooperstown, New York 13326, and is doing
business in and with the State of New York.
      6. Plaintiff is informed and believes and thereon alleges that Defendant
AARON DONTEZ YATES professionally known as TECH N9NE, individually
and doing business as STRANGE MUSIC INC. (collectively, “STRANGE
MUSIC”), is an individual residing in the State of Missouri and STRANGE
MUSIC INC. is a Missouri corporation with its principal place of business located
1250 Northeast Sloan Street, Lee’s Summit, Missouri 64086, and is doing
business in and with the State of New York.
      7. Plaintiff is informed and believes and thereon alleges that Defendant
DOES 1-4, inclusive, are manufacturers, and/or vendors (and/or agent or
employee of manufacturers or vendors) of garments to Defendant, which DOE
Defendants have manufactured and/or supplied and are manufacturing and/or
supplying fabrics and other product printed with Plaintiff’s copyrighted design (as
hereinafter defined) without Plaintiff’s knowledge or consent or have contributed
to said infringement. The true names, whether corporate, individual or otherwise
of Defendants DOES 1-4, inclusive, are presently unknown to Plaintiff, which
                                           2

                                      COMPLAINT
        Case 1:18-cv-09534-PAE Document 1 Filed 10/17/18 Page 3 of 9




therefore sues said Defendants by such fictitious names and will seek leave to
amend this complaint to show their true names and capacities when same have
been ascertained.
      8. Defendants DOES 5 through 10, inclusive, are other parties not yet
identified who have infringed Plaintiff’s copyrights, have contributed to the
infringement of Plaintiff’s copyrights, or have engaged in one or more of the
wrongful practices alleged herein, including but not limited to retail stores and
others who have sold the garments at issue in this case. The true names, whether
corporate, individual or otherwise, of Defendants 5 through 10, inclusive, are
presently unknown to Plaintiff, which therefore sues said Defendants by such
fictitious names, and will seek leave to amend this Complaint to show their true
names and capacities when same have been ascertained.
      9. Plaintiff is informed and believes and thereon alleges that at all times
relevant hereto each of the Defendants was the agent, affiliate, officer, director,
manager, principal, alter-ego, and/or employee of the remaining Defendants and
was at all times acting within the scope of such agency, affiliation, alter-ego
relationship and/or employment; and actively participated in or subsequently
ratified and adopted, or both, each and all of the acts or conduct alleged, with full
knowledge of all the facts and circumstances, including, but not limited to, full
knowledge of each and every violation of Plaintiff’s rights and the damages to
Plaintiff proximately caused thereby.
       CLAIMS RELATED TO DESIGN PLAINTIFF’S ARTWORK
      10. Prior to the conduct complained of herein, Plaintiff composed an
original two-dimensional artwork for purposes of textile printing. Plaintiff
allocated the design the name Pineapple Skull (hereinafter “Subject Design”).
      11. Subject Design is an original creation of Plaintiff and is, and at all
relevant times, was owned exclusively by Plaintiff.
                                          3

                                     COMPLAINT
        Case 1:18-cv-09534-PAE Document 1 Filed 10/17/18 Page 4 of 9




     12. Plaintiff registered the Subject Design with the United States Copyright
Office before the infringement at issue. Plaintiff owns U.S. Copyright Registration
No. VAu-1-269-197, which covers the Subject Design.
     13. Plaintiff is informed and believes and thereon alleges that, without
Plaintiff’s authorization, STRANGE MUSIC and certain DOE Defendants
created, sold, manufactured, caused to be manufactured, and distributed garments
comprised of fabric featuring a design which is identical, or substantially similar,
to the Subject Design (hereinafter “Subject Products”) without Plaintiff’s
authorization. Such Subject Products include, but are not limited to, garments
manufactured by or for and sold by STRANGE MUSIC and BOULEVARD
BREWING COMPANY.
     14. An image of the Subject Artwork and a non-inclusive exemplar of the
Subject Products found on BOULEVARD BREWING COMPANY’s online retail
website and STRANGE MUSIC’s Instagram is set forth hereinbelow:




              Subject Artwork                 Subject Product Exemplar:




                                          4

                                     COMPLAINT
        Case 1:18-cv-09534-PAE Document 1 Filed 10/17/18 Page 5 of 9




                         FIRST CLAIM FOR RELIEF
        (For Copyright Infringement – Against All Defendants, and Each)
      15. Plaintiff repeats, realleges, and incorporates herein by reference as
though fully set forth, the allegations contained in the preceding paragraphs of this
Complaint.
      16. Plaintiff is informed and believes and thereon alleges that Defendants,
and each of them, had access to the Subject Design, which has been widely
featured in products worldwide in the form of patches, label pins, beanies, hats,
socks, etc.
      17. Plaintiff is informed and believes and thereon alleges that Defendants,
and each of them, had access to Subject Design, including, without limitation,
through (a) access to Plaintiff’s showroom and/or design library; (b) access to
illegally distributed copies of the Subject Design by third-party vendors and/or
DOE Defendants, including without limitation international and/or overseas
converters and printing mills; (c) access to Plaintiff’s strike-offs and samples, and
(d) garments manufactured and sold to the public bearing fabric lawfully printed
with the Subject Design by Plaintiff for its customers.
                                          5

                                     COMPLAINT
        Case 1:18-cv-09534-PAE Document 1 Filed 10/17/18 Page 6 of 9




      18. Plaintiff is informed and believes and thereon alleges that one or more of
the Defendants manufactures garments and/or is a garment vendor. Plaintiff is
further informed and believes and thereon alleges that said Defendant(s) has an
ongoing business relationship with Defendant retailers, and each of them, and
supplied garments to said retailers, which garments infringed the Subject Design
in that said garments were composed of fabric which featured unauthorized print
design(s) that were identical or substantially similar to the Subject Design, or were
an illegal derivation or modification thereof.
      19. Plaintiff is informed and believes and thereon alleges that Defendants,
and each of them, infringed Plaintiff’s copyrights by creating, making, and/or
developing directly infringing and/or derivative works from the Subject Design
and by producing, distributing and/or selling garments which infringe the Subject
Design through a nationwide network of retail stores, catalogues, and through on-
line websites.
      20. Due to Defendants’ acts of infringement, Plaintiff has suffered
substantial damages to its business in an amount to be established at trial.
      21. Due to Defendants’ acts of infringement, Plaintiff has suffered general
and special damages in an amount to be established at trial.
      22. Due to Defendants’ acts of copyright infringement as alleged herein,
Defendants, and each of them, have obtained direct and indirect profits they would
not otherwise have realized but for their infringement of the Subject Design. As
such, Plaintiff is entitled to disgorgement of Defendant’s profits directly and
indirectly attributable to Defendant’s infringement of the Subject Design in an
amount to be established at trial.
      23. Plaintiff is informed and believes and thereon alleges that Defendants,
and each of them, have committed acts of copyright infringement, as alleged
above, which were willful, intentional and malicious, which further subjects
                                          6

                                     COMPLAINT
           Case 1:18-cv-09534-PAE Document 1 Filed 10/17/18 Page 7 of 9




Defendants, and each of them, to liability for statutory damages under Section
504(c)(2) of the Copyright Act in the sum of up to one hundred fifty thousand
dollars ($150,000.00) per infringement. Within the time permitted by law, Plaintiff
will make its election between actual damages and statutory damages.
                           SECOND CLAIM FOR RELIEF
     (For Vicarious and/or Contributory Copyright Infringement - Against All
                                       Defendants)
         24. Plaintiff repeats, realleges, and incorporates herein by reference as
though fully set forth, the allegations contained in the preceding paragraphs of this
Complaint.
         25. Plaintiff is informed and believes and thereon alleges that Defendants
knowingly induced, participated in, aided and abetted in and profited from the
illegal reproduction and/or subsequent sales of garments featuring the Subject
Design as alleged herein.
         26. Plaintiff is informed and believes and thereon alleges that Defendants,
and each of them, are vicariously liable for the infringement alleged herein
because they had the right and ability to supervise the infringing conduct and
because they had a direct financial interest in the infringing conduct.
         27. By reason of the Defendants’, and each of their acts of contributory and
vicarious infringement as alleged above, Plaintiff has suffered and will continue to
suffer substantial damages to its business in an amount to be established at trial, as
well as additional general and special damages in an amount to be established at
trial.
         28. Due to Defendants’, and each of their acts of copyright infringement as
alleged herein, Defendants, and each of them, have obtained direct and indirect
profits they would not otherwise have realized but for their infringement of the
Subject Design. As such, Plaintiff is entitled to disgorgement of Defendants’
                                             7

                                        COMPLAINT
        Case 1:18-cv-09534-PAE Document 1 Filed 10/17/18 Page 8 of 9




profits directly and indirectly attributable to Defendants’ infringement of the
Subject Design, in an amount to be established at trial.
     29. Plaintiff is informed and believes and thereon alleges that Defendants,
and each of them, have committed acts of copyright infringement, as alleged
above, which were willful, intentional and malicious, which further subjects
Defendants, and each of them, to liability for statutory damages under Section
504(c)(2) of the Copyright Act in the sum of up to one hundred fifty thousand
dollars ($150,000.00) per infringement. Within the time permitted by law, Plaintiff
will make its election between actual damages and statutory damages.
                                PRAYER FOR RELIEF
     Wherefore, Plaintiff prays for judgment as follows:
                                  Against All Defendants
      With Respect to Each Claim for Relief
         1. That Defendants, their agents and employees be enjoined from
            infringing Plaintiff’s copyrights in any manner, specifically those for
            the Subject Design;
         2. That Plaintiff be awarded all profits of Defendants plus all losses of
            Plaintiff, plus any other monetary advantage gained by the Defendants
            through their infringement, the exact sum to be proven at the time of
            trial, or, if elected before final judgment, statutory damages as
            available under the Copyright Act, 17 U.S.C. § 504, 505 et seq.;
         3. That a trust be imposed over the revenues derived by Defendants, and
            each of them, through the sales or distribution of the product at issue;
         4. That Plaintiff be awarded its attorneys’ fees as available under the
            Copyright Act, 17 U.S.C. § 504, 505 et seq.;



                                         8

                                     COMPLAINT
Case 1:18-cv-09534-PAE Document 1 Filed 10/17/18 Page 9 of 9
